                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

             Plaintiff/Counter-Defendant,            Civil Case No. 18-13257
                                                     Honorable Linda V. Parker
v.

MAX REHAB PHYSICAL THERAPY LLC, et al.

          Defendants/Counter-Plaintiffs.
______________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
    PLAINTIFF/COUNTER-DEFENDANT’S MOTION TO DISMISS
                COUNTERCLAIM COMPLAINT

      On October 17, 2018, State Farm Mutual Automobile Insurance Company

(“State Farm”) initiated this lawsuit against Defendants, two physical therapy

clinics and two physical therapists who own and/or control the clinics. State Farm

alleges that Defendants engaged in a scheme to defraud State Farm by submitting

bills for fraudulent services to automobile accident victims eligible for personal

injury protection benefits under State Farm insurance policies. (ECF No. 1.)

Defendants filed a Counter-Complaint against State Farm asserting unlawful

discrimination under 42 U.S.C. § 1981, violation of the Michigan Consumer

Protection Act (“MCPA”), tortious interference with business relationship, and

defamation. (ECF No. 21.) The matter is presently before the Court on State

                                          1
Farm’s motion to dismiss Defendants’ counterclaims (ECF No. 24), which has

been fully briefed. (ECF Nos. 25, 26.) Finding the legal arguments fully

developed in the parties’ submissions, the Court is dispensing with oral argument

with respect to State Farm’s motion pursuant to Eastern District of Michigan Local

Rule 7.1(f).

                               Standard of Review

      State Farm seeks dismissal of Defendants’ counterclaims pursuant to Federal

Rule of Civil Procedure 12(b)(6). A motion to dismiss pursuant to Rule 12(b)(6)

tests the legal sufficiency of the complaint. RMI Titanium Co. v. Westinghouse

Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996). Under Federal Rule of Civil

Procedure 8(a)(2), a pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” To survive a motion to

dismiss, a complaint need not contain “detailed factual allegations,” but it must

contain more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action . . ..” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). A complaint does not “suffice if it tenders ‘naked assertions’ devoid

of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 557).

      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

                                          2
true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

In deciding whether the plaintiff has set forth a “plausible” claim, the court must

accept the factual allegations in the complaint as true. Erickson v. Pardus, 551

U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555).

      Notably, Iqbal and Twombly abrogated the more liberal pleading “no set of

facts” standard of Conley v. Gibson, 355 U.S. 41 (1957), which Defendants quote

and rely upon in response to State Farm’s motion to dismiss. See Twombly, 550

U.S. at 563 (“We could go on, but there is no need to pile up further citations to

show that Conley’s ‘no set of facts’ language has been questioned, criticized, and

explained away long enough.”). As the Twombly Court observed, “Conley []

described the breadth of opportunity to prove what an adequate complaint claims,

                                           3
not the minimum standard of adequate pleading to govern a complaint’s survival.”

Id. At a minimum, a pleading “must contain either direct or inferential allegations

respecting all the material elements to sustain a recovery under some viable legal

theory.” Id. at 562; see also Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 726

(6th Cir. 1996).

      In addition to the pleading requirements set forth above, Federal Rule of

Civil Procedure 9(b) requires “a party [t]o state with particularity the

circumstances constituting fraud or mistake.” The pleading must “allege the time,

place, and content of the alleged misrepresentation … the fraudulent scheme; the

fraudulent intent of the defendants; and the injury resulting from the fraud.”

United States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493, 515 (6th Cir.

2007) (quotation marks omitted). “Rule 9(b)’s ‘particularity rule serves an

important purpose in fraud actions by alerting defendants to the precise misconduct

with which they are charged and protecting defendants against spurious charges of

immoral and fraudulent behavior.’” United States ex rel. Prather v. Brookdale

Senior Living Cmtys., Inc., 838 F.3d 750, 771 (6th Cir. 2016) (quoting United

States ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1313 (11th Cir.

2002), cert. denied, 549 U.S. 889 (2006)).




                                           4
                           Applicable Law and Analysis

                                  42 U.S.C. § 1981

      Section 1981 prohibits intentional racial discrimination in the making and

enforcing of contracts. McCormick v. Miami Univ., 693 F.3d 654, 659 (6th Cir.

2012) (citing Runyon v. McCrary, 427 U.S. 160, 168 (1976)). To successfully

plead a § 1981 claim, the plaintiff must allege that (1) the plaintiff had a

contractual right that the defendant impaired; and (2) racial discrimination drove

the defendant’s decision to interfere with the plaintiff’s contractual right. Williams

v. Richland Cty. Children Servs., 489 Fed. Appx. 848, 851 (6th Cir. 2012) (citing

Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 476 (2006)). To survive a

motion to dismiss, Plaintiff must allege the statutory and factual basis for its claim.

Lindsay v. Yates, 498 F.3d 434, 440 (6th Cir. 2007). Although a complaint does

not have to present detailed factual allegations, there must be sufficient factual

content to allow the court, armed with “judicial experience and common sense” to

“draw the reasonable inference” that the defendant intentionally interfered with or

impaired the plaintiff’s contractual right on the basis of race. Keys v. Humana,

Inc., 684 F.3d 605, 610 (6th Cir. 2012) (quoting Iqbal, 556 U.S. at 678, 679).

      As State Farm argues, Defendants fail to plead facts to support their

assertion that State Farm’s investigative decisions are based on race. In fact,

Defendants expressly acknowledge in their Counter-Complaint that they currently

                                           5
lack a sufficient factual basis to support their claim of race discrimination. (See

Counter-Compl. ¶¶ 3, 39, ECF No. 21 at Pg ID 313, 324 (“Through discovery it

will be established . . . that [State Farm] disproportionally investigates insurance

claims filed by minorities …”). Defendants do not even allege that State Farm was

aware that the defendant clinics were owned or controlled by Arab Americans

when it decided to investigate the insurance claims associated with the clinics.

      Moreover, a claim under § 1981 must be based on the impairment of a

“contractual relationship … under which the plaintiff has rights.” Domino’s Pizza,

Inc. v. McDonald, 546 U.S. 470, 476 (2006). In their Counter-Complaint,

Defendants do not identify such a contract. Nor do Defendants do so in response

to State Farm’s motion to dismiss.

      For these reasons, the Court agrees with State Farm that Defendants fail to

adequately plead their § 1981 counterclaim.

                                        Defamation

      Defendants allege that State Farm committed defamation per se in violation

of Michigan law. To adequately allege defamation under Michigan law,

Defendants must set forth facts detailing (1) a false and defamatory statement

concerning them, (2) an unprivileged publication to a third party, (3) fault

amounting to at least negligence on the part of State Farm; and (3) either

actionability per se or the existence of special harm. Andrews v. Prudential Sec.,

                                           6
Inc., 160 F.3d 304, 408 (6th Cir. 1998) (internal quotation marks and citations

omitted). “Generally, ‘words charging the commission of a crime are defamatory

per se, and hence, injury to the reputation of the person defamed is presumed to the

extent that the failure to prove damages is not a ground for dismissal.’” Marks

One Car Rental, Inc. v. Auto Club Grp. Ins. Co., 761 F. App’x 516, 522 (6th Cir.

2019) (quoting Burden v. Elias Bros. Big Boy Rests., 613 N.W.2d 378, 381 (Mich.

Ct. App. 2000)) (additional citations omitted); see also Mich. Comp. Laws

§ 600.2911. However, where the alleged defamatory statement relates to a

corporation rather than a person, the Michigan courts require proof of actual

damages, which can include matters “tend[ing] to prejudice [the plaintiff] in the

conduct of its business” or “deter[ring] others from dealing with it.’” Champion

Labs., Inc. v. Parker-Hannifin Corp., 616 F. Supp. 2d 684, 698 (E.D. Mich. 2009)

(quoting Northland Wheels Roller Skating Ctr., Inc. v. Detroit Free Press, Inc.,

539 N.W.2d 774, 780 (Mich. Ct. App. 1994)) (additional quotation marks and

citation omitted); see also Mich. Comp. Laws § 600.2911(2)(a).

      State Farm contends that, under Michigan law, “a plaintiff must be specific

when alleging defamation” and the “pleading cannot rely on general and

conclusory statements, but must instead specifically identify the statements alleged

to be defamatory.” (State Farm’s Br. in Supp. of Mot. at 16, ECF No. 24 at Pg ID

375, citing N. Point Advisors, Inc. v. Detroit Police & Fire Retirement Sys., No.

                                         7
15-13471, 2017 WL 1077670, at *3 (E.D. Mich. Mar. 22, 2017) (citing Royal

Palace Homes, Inc. v. Channel 7 of Detroit, Inc., 495 N.W.2d 392, 394 (Mich. Ct.

App. 1992)).) These are pleading requirements under State law, however, which

this Court does not believe apply here. See Ridgway v. Ford Dealer Computer

Servs., Inc., 114 F.3d 94, 98 n.5 (6th Cir. 1997) (“Of course, an argument that the

federal district court should have followed Michigan’s pleading requirements

would have been meritless.”); see also Shady Grove Orthopedic Assoc., P.A. v.

Allstate Ins. Co., 559 U.S. 393, 417 (2010) (Stevens, J., concurring) (restating the

“long recognized principle that federal courts sitting in diversity ‘apply state

substantive law and federal procedural law’”) (quoting Hanna v. Plumer, 380 U.S.

460, 465 (1965)). Further, defamation is not a claim subject to the particularity

requirements of Rule 9(b). See Wright v. Sodexho Marriott Servs., 30 F. App’x

566, 567 (6th Cir. 2002) (Evaluating the sufficiency of the plaintiff’s defamation

claim under Federal Rule of Civil Procedure 8(a), only).

      In their defamation claim, Defendants allege:

      53. From October 2012 to the present, Plaintiff/Counter Defendant
      engaged in an audit of numerous therapy bills submitted by
      Defendant/Counter Plaintiff “Clinics,” thereby concluding the
      submissions of such were evidence of insurance fraud and a criminal
      conspiracy between the named Defendant/Counter Plaintiff …

      54. Included in the State Farm Insurance Special Investigative Unit
      (SIU) investigation was the contacting of its policyholders, who were
      also patients of Defendant/Counter Plaintiff Clinics, for the purpose of

                                           8
      informing them of their suspicions that Defendant/Counter Plaintiffs
      were engaged in insurance fraud …”

      …

      58. In this case, Plaintiff/Counter Defendant State Farm Insurance,
      conducted Examinations Under Oath, and contacted its policyholders,
      who were also patients of the Defendant/Counter Plaintiff[s], making
      allegations that the Defendant/Counter Plaintiffs were engaged in
      fraudulent billing practices and engaged in a criminal conspiracy.

(Counter-Compl., ECF No. 21 at Pg ID 329-30.) Defendants’ assertion that State

Farm told Defendants’ patients that Defendants were engaged in fraudulent billing

practices and a criminal conspiracy are sufficient to state a claim of defamation per

se under Michigan law. 1 State Farm also argues, however, that the claim is barred

by the applicable statute of limitations.

      The limitations period for a defamation claim is one year under Michigan

law. Mich. Comp. Laws § 600.5805(9). “A defamation claim accrues when ‘the

wrong upon which the claim is based was done regardless of the time when

damage results.’” Mitan v. Campbell, 706 N.W.2d 420, 422 (Mich. 2005) (quoting

Mich. Comp. Laws § 600.5827). This means that the statute of limitations begins

to run when the alleged defamatory statement is made, not when it is republished

or causes harm to the plaintiff. Id.


1
  On the other hand, Defendants’ defamation claim fails to the extent that it is
premised on statements State Farm made or makes in its audit(s) or this action.
Those statements are not actionable for the reasons set forth in State Farm’s briefs
in support of its motion to dismiss.
                                          9
      While Defendants failed to respond to State Farm’s statute-of-limitations

arguments, a Rule 12(b)(6) motion to dismiss “is generally an inappropriate

vehicle for dismissing a claim based upon the statute of limitations.” Cataldo v.

United States Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012). This is because

“[t]he statute of limitations is an affirmative defense, see Fed. R. Civ. P. 8(c), and a

plaintiff generally need not plead the lack of affirmative defenses to state a valid

claim, see Fed. R. Civ. P. 8(a)[.]” Id. But, a statute-of-limitations defense can be

raised by motion to dismiss where the complaint affirmatively shows that the claim

is time-barred. Id. (citing Jones v. Bock, 549 U.S. 199, 215 (2007)). Here,

Defendants’ Counter-Complaint does not affirmatively show that their defamation

claim is time-barred.

      In their Counter-Complaint, Defendants do not specify when State Farm

allegedly told clinic patients that Defendants had engaged in criminal activity.

(See Counter-Compl. ¶ 6, ECF No. 21 at Pg ID 314.) As such, it is impossible to

decipher from the four corners of Defendants’ pleading whether their defamation

claim is barred by the applicable one-year limitations period. The Court, therefore,

declines to dismiss the claim at this time on statute-of-limitations grounds.

      In short, the Court denies State Farm’s request to dismiss Defendants’

defamation claim.




                                          10
                       Michigan Consumer Protection Act

      Defendants allege that State Farm violated the Michigan Consumer

Protection Act (“MCPA”) by making false or misleading statements about

Defendants to clinic patients. (Counter-Compl. ¶ 44, ECF No. 21 at Pg ID 326.)

State Farm argues that this claim fails for the same reasons Defendants’

defamation claim fails. Unlike Defendants’ defamation claim, Rule 9(b)’s

heightened pleading requirements apply to their MCPA claim. See Home Owners

Ins. Co. v. ADT LLC, 109 F. Supp. 3d 1000, 1008 (E.D. Mich. 2015) (citing In re

Packaged Ice, 779 F. Supp. 2d 642, 666 (E.D. Mich. 2011)).

      The Counter-Complaint does not plead facts to satisfy these requirements.

“The Sixth Circuit reads [Rule 9(b)] liberally … requiring a plaintiff, at a

minimum, to allege the time, place, and content of the alleged misrepresentation on

which he or she relied; the fraudulent scheme; the fraudulent intent; and the injury

resulting from the fraud.” Coffey v. Foamex L.P., 2 F.3d 157, 161-62 (6th Cir.

1993) (internal quotation marks and citation omitted). Defendants fail to state with

specificity the fraudulent statements State Farm allegedly made to their patients.

Defendants also do not identify the speaker(s) or where or when the statements

were made. Lastly, Defendants do not set forth facts suggesting that anyone relied

on the alleged false statements or that Defendants suffered any resulting damages.

      The Court therefore is dismissing Defendants’ MCPA claim.

                                          11
                     Tortious Interference with Business Relationship

         Defendants allege that State Farm interfered with the relationship between

Defendants and their patients by, inter alia, “[m]aking direct contact with several

of the[] patients and asserting fraudulent and defamatory representations relative to

[Defendants’] quality of work product, medical and professional competency and

allegations that [Defendants] engage in fraudulent insurance schemes.” (Counter-

Compl. ¶ 49, ECF No. 21 at Pg ID 328.)

         Under Michigan law, a plaintiff claiming tortious interference with a

business relationship must allege and ultimately prove:

         “(i) the existence of a valid business relationship or expectancy; (ii)
         knowledge of the relationship or expectancy on the part of the
         defendant; (iii) intentional interference causing or inducing a
         termination of the relationship or expectancy; and (iv) resultant actual
         damage.”

Saab Auto. AB v. General Motors Co., 770 F.3d 436, 440 (6th Cir. 2014) (quoting

Lucas v. Monroe Cty., 203 F.3d 964, 979 (6th Cir. 2000)). Defendants’ Counter-

Complaint is devoid of facts suggesting that State Farm’s alleged conduct caused

or induced a termination of a valid business relationship. Nor do Defendants

allege any resulting damage.

         The Court is therefore also dismissing Defendants’ tortious interference

claim.




                                            12
                                   Conclusion

      For the reasons stated above, the Court holds that Defendants fail to allege

sufficient facts to support their § 1981, Michigan Consumer Protection Act, and

tortious interference with a business relationship claims. Defendants’ defamation

claim cannot be resolved on a motion to dismiss.

      Accordingly,

      IT IS ORDERED that State Farm’s motion to dismiss Defendants’

counterclaims is GRANTED IN PART AND DENIED IN PART in that counts

one through three of the Counter-Complaint are DISMISSED WITH

PREJUDICE.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: December 2, 2019




                                        13
